UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                 No. 02-7788



COOLIDGE FRANK ELLIS,

                                                 Petitioner - Appellant,

             versus


LARRY JARVIS,         Warden;   BLAND   CORRECTIONAL
CENTER,

                                                Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-02-914-7)


Submitted:    March 24, 2003                    Decided:   April 17, 2003


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Coolidge Ellis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Coolidge Frank Ellis, a state prisoner, seeks to appeal the

district court’s order denying relief on his 28 U.S.C. § 2254

(2000) petition.   An appeal may not be taken from the final order

in a habeas corpus proceeding unless a circuit justice or judge

issues a certificate of appealability.   See 28 U.S.C. § 2253(c)(1)

(2000). When, as here, a district court dismisses a § 2254 petition

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”      Rose v.

Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941 (2001).   We have

independently reviewed the record and conclude that Ellis has not

made the requisite showing.   See Miller-El v. Cockrell,       U.S.

  , 2003 WL 431659, at *10 (U.S. Feb. 25, 2003) (No. 01-7662).   In

particular, we find that Ellis failed to properly seek permission

from this court to file a successive petition pursuant to 28 U.S.C.

§ 2244 (2000).     To the extent that Ellis raises the issue of

authorization from this court for relief under § 2254, he has

failed to file a § 2244 application and this court did not consider

the Statement of Facts dated September 30, 2002, to be such.


                                 2
Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3